Exhibit 99.2 Nova Scotia CERTIFICATE OF DISCONTINUANCE Companies Act Registry Number 1562756 I HEREBY CERTIFY that NOVAGOLD RESOURCES INCORPORATED a company incorporated under the Companies Act of Nova Scotia, is hereby discontinued under Section 133 of the Companies Act of Nova Scotia, R.S.N.S.,1989, having been continued under the laws of British Columbia, as specified in the Petition to Discontinue filed with the Registry of Joint Stock Companies, under the name of NOVAGOLD RESOURCES INC. June 10,2013 Date of Discontinuance Registrar of Joint Stock Companies
